Citation Nr: 1008182	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-06 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disk 
disease, claimed as osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.  

From that rating decision the Veteran also perfected a claim 
for service connection for posttraumatic stress disorder; 
however, in a September 2009 rating decision the RO granted 
that claim and it is therefore no longer on appeal to the 
Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997).


FINDING OF FACT

The competent evidence is against a finding that: any 
degenerative disk disease was present in service, any current 
degenerative disk disease is related to service, or that any 
arthritis manifested itself to a compensable degree within a 
year following separation from active duty.


CONCLUSION OF LAW

Degenerative disk disease was not incurred in or aggravated 
during military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the matter 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a 
reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters, including one apparently received soon 
after the August 2004 receipt of the Veteran's application 
for benefits and before the March 2005 rating decision; and 
other letters dated in March and April 2006 and in March and 
November 2007.  These documents in combination provided 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claim 
on appeal and decided below.  The RO has provided adequate 
notice of how effective dates are assigned.  The claim was 
subsequently readjudicated most recently in a September 2009 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the 
claimant has never alleged how any content error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, he has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 VA examined the Veteran for compensation purposes in January 
2005 addressing the claimed disorder.  Findings from that 
examination are adequate for the purposes of deciding the 
claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007)

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection 

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Notably, the record shows that the Veteran served during the 
Vietnam Era, with service in Vietnam.  The Veteran makes no 
claim, however, that the claimed disorder is due to exposure 
to herbicides while in Vietnam; and there is no evidence that 
the claimed disorder constitutes any such disorders that 
would implicate regulatory provisions providing for 
presumptive entitlement to service connection.  See 38 C.F.R. 
§ 3.307, 3.309.  Nor is there any supportive evidence to link 
the claimed disorder on these grounds.  Therefore, no further 
discussion on this matter is necessary.  

In the Veteran's August 2004 application for benefits, he 
claimed entitlement to service connection for osteoarthritis.  
Private treatment records available at that time and 
submitted with the application included the report of a 
December 2003 magnetic resonance imaging (MRI) examination of 
the lumbar spine.  That report concluded with an impression 
of annular tears at L3-L4, L4-L5, and L5-S1 with disc 
protrusions as described in the findings of the report; and 
multi-level facet arthropathy.  In the March 2005 rating 
decision denying service connection for the claimed disorder, 
the coding sheet shows that the RO denied service connection 
for degenerative disk disease, also claimed as 
osteoarthritis.  In his notice of disagreement the Veteran 
referred to his degenerative disc and joint disease.  

This nomenclature of varying terms all refer to the same 
claimed disability, which essentially is a degenerative 
arthritic process involving the lumbar spine.  
Osteoarthritis, also called degenerative arthritis or 
degenerative joint disease, is a noninflammatory degenerative 
joint disease seen mainly in older persons, characterized by 
degeneration of the articular cartilage, hypertrophy of bone 
at the margins, and changes in the synovial membrane.  It is 
accompanied by pain, usually after prolonged activity, and 
stiffness, particularly in the morning or with inactivity. 
See Dorland's Illustrated Medical Dictionary 1365 (31st ed. 
2007).  Arthropathy is any joint disease, which in the case 
described by the MRI report above, would be any joint disease 
of the lumbar spine.  Id. at  1366.  Degenerative disk and 
joint disease is degenerative disease (arthritis) involving 
the spinal joints and intervertebral disks of the spine.

The Veteran maintains that the claimed degenerative disk 
disease resulted from injury/disease in service, although he 
has not specified the exact etiological agent or incident 
resulting in the claimed disability.  

Review of the service treatment records shows no indication 
of any referable injury, complaint or treatment.  Although he 
was seen in April 1970 after falling from a motorcycle eight 
days before, his complaints did not involve the back or 
spine, and no referable findings were made by the treatment 
provider.  At the time of his March 1971 examination for ETS 
(expiration of term of service), the examination report shows 
no indication of any problems with the spine.  Evaluation for 
all relevant systems were normal.

After service, the pertinent medical evidence on file is 
contained in VA and private treatment and examination 
reports.  Private treatment records beginning in 1998 show 
treatment for complaints of low back pain.  A July 1998 
private treatment report shows that the treatment provider 
indicated the Veteran was last seen by that provider in 1991, 
and may have had "a component of ankylosing spondylitis or 
spondyloarthropathy at that time." The Veteran reported that 
he had been taking over the counter medication for a number 
of years, and that about three weeks before the present visit 
he had a severe flare of back pain, which providers noted at 
that time to be degenerative joint disease changes, as found 
on X-ray examination.  The report contains an assessment of 
osteoarthritis of the lumbar spine.

A July 1998 report of X-ray examination of the lumbar spine 
shows that the Veteran was being examined for complaints of 
back pain.  The X-ray report contains an opinion of spasm in 
an otherwise unremarkable lumbar spine showing osteophyte 
formation at L3-L4 and L2-L3 interspaces without significant 
narrowing seen.  

In a report of medical history signed by the Veteran in 
August 1998, he reported having back pain beginning in 1985; 
which was not associated with any accident, injury at work, 
or motor vehicle accident.  An associated report of 
examination by Gadsden Orthopedic Associates in August 1998 
shows that X-ray examination of the lumbosacral spine 
established degenerative disease of the L3-S1 with some large 
osteophytes anteriorly.  The report concludes with an 
impression that the examiner thought the Veteran had a 
degenerative low back problem.

Private treatment records thereafter through the early 2000s 
show treatment for low back symptomatology variously 
diagnosed to include osteoarthritis and degenerative joint 
disease involving the lumbar spine at multiple sites.  
Notably, a December 2003 MRI report concluded with an 
impression of annular tears at L3-L4, L4-L5, and L5-S1 with 
disc protrusions as described in the findings of the report; 
and multi-level facet arthropathy.  Another treatment record 
that month shows that the Veteran reported that he had had 
lower back problems for the previous twenty years.  The 
report concluded with an assessment of probable degenerative 
joint disease of the lumbar spine with left sciatica.

The report of a January 2005 VA examination shows that the 
Veteran reported having a medical history that included 
degenerative arthritis, and degenerating intervertebral disks 
with annular tears.  He reported a past military history 
serving in the Army as a tank mechanic; and a past 
occupational history after service as a mechanic.  After 
examination, the report contains diagnoses including 
degenerative arthritis, and degenerating intervertebral disk 
with annular tears.

Based on the foregoing, the preponderance of the competent 
evidence is against the finding that the current degenerative 
disk disease, claimed as osteoarthritis, and variously 
diagnosed to include as degenerative arthritis, and 
degenerating intervertebral disk with annular tears, is 
related to service.  

There are no medical records showing any referable low back 
condition until the private treatment reports in the late 
1990s.  The Veteran's own reports of symptoms history relate 
back only to the early 1980s.  This lengthy period after 
service without treatment is evidence against a finding of 
continuity of symptomatology following service, and it weighs 
heavily against the claim with respect to a nexus directly to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  Service connection 
may not be established in this case based on chronicity in 
service or post-service continuity of symptomatology for 
disorder seen in service, particularly as no symptoms are 
shown in service or until many years later.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997).
 
The treatment records show no indication that any of the 
different treating physicians attributed the Veteran's 
chronic lumbar spine condition to service.  Moreover, none of 
the treatment records after service contains evidence 
otherwise that tends to link the claimed disorder to service.

There are no opinions on these questions, except that of the 
Veteran.  While the Veteran has provided lay evidence of an 
etiological link to service, VA regards lay statements to be 
competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 
3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
but see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is 
competent to identify the medical condition; (2) lay person 
is reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional). The Veteran's opinion in this 
matter is of little value because the determination involves 
a question that only medical experts may address.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for degenerative disk disease, claimed 
as osteoarthritis.  Therefore, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for degenerative disk disease, claimed as 
osteoarthritis, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


